Citation Nr: 1736118	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The claim was brought before the Board in August 2013, June 2015, and June 2016 and was remanded for further development.  


FINDING OF FACT

The probative evidence of record does not reflect the Veteran's bilateral foot disability is related to her active service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that her foot disability is a result of peripheral neuropathy that she developed in service after being forced to continually march in ill-fitting men's boots in cold temperatures. 

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with chronic plantar and calcaneal spur of the bilateral feet, plantar fasciitis of the bilateral feet, and bilateral lower extremity peripheral neuropathy.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records (STRs) only show two complaints relating to the Veteran's feet in August 1974 and July 1977.  In August 1974 it was noted that the Veteran feet hurt due to improper fitted shoes and in July 1977 it was documented that the Veteran saw the doctor for a heel cyst removal.  There are no other mentions regarding the Veteran's feet or any kind of treatment for consistent pain or neurological symptoms.  Further, no foot issues were found or reported on the Veteran's exit examination. 

In March 2011, the Veteran received a VA examination, and the examiner diagnosed the Veteran with chronic plantar and calcaneal spurs and plantar fasciitis of the bilateral feet.  The examiner marked that the Veteran suffered from pain, swelling, tenderness, and abnormal weight bearing.  The examiner then opined that the Veteran's foot condition was less likely as not related to the foot issues treated in service.  The examiner rationalized that the Veteran's STRs did not provide evidence of a foot condition treated in service. 

In November 2013, following the Veteran's initial notice of disagreement, the Veteran was provided another examination.  The examiner diagnosed the Veteran with metatarsalgia, bilateral plantar fasciitis, and bilateral chronic plantar and calcaneal spurs and noted there was no finding of neuropathy of the bilateral feet.  The examiner again opined that the Veteran's foot condition was less likely as not related to her military service, as the conditions were found 30 years post military.  The examiner then provided an addendum opinion in December 2013 stating she reviewed the Veteran's STRs, case file, and prior examinations.  The examiner stated that there was only one complaint of foot pain while in service in August 1974 and no other issues regarding the Veteran's foot pain within her STRs. The examiner then explained that there were no records of treatment for foot pain in the Veteran's private or VA medical records until 2007, which is 33 years post military service.  Therefore, the examiner rationalized that there was no significant nexus between the Veteran's 1974 foot pains and the 2007 record of foot pain in the private medical records. 

In a June 2015 remand, the RO was instructed to request an addendum opinion from the November 2013 examiner that specifically addressed the Veteran's contentions that she had neuropathy in her toes and balls of feet due to marching in men's boots and to consider the July 1977 mentioning of heel cyst in her STRs.  Following this remand, the examiner provided an addendum opinion in October 2015.  The examiner again opined that the Veteran's foot condition of bilateral plantar fasciitis and bilateral chronic plantar and calcaneal spurs was less likely as not related to the Veteran's military service.  The examiner then opined that the Veteran did not have neuropathy of bilateral feet.  The examiner then explained that there was a 30 year difference between the Veteran's complaints of foot pain and no heel cyst was found on her foot during the November 2013 examination.  The examiner further stated that the Veteran's five years of wearing men's boots in service was too short of a time to cause plantar fasciitis or calcaneal spurs years later.  She further said that heel pain and plantar fasciitis may be caused by high arches, flat feet, jobs that require prolonged walking, and being overweight, and that these conditions are part of the natural aging process and most common in middle-aged adults.  She also explained that heel pain and plantar fasciitis may be caused by S1 radiculopathy in individuals with peripheral neuropathy, a calcaneal stress fracture, Achilles tendinopathy, fat-pad atrophy, rupture of the plantar fascia, aging, etc.  The examiner lastly stated that after review of the entire record she can find no nexus between the Veteran's foot pain, plantar fasciitis, chronic calcaneal spurs, and her military service. 

Following this opinion, the claim was brought before the Board again in June 2016.  The Board remanded, instructing the RO that the examiner in her 2015 opinion mentioned heel pain and plantar fasciitis may indeed be caused by peripheral neuropathy and that in January 2015 VA medical records, the Veteran was treated for foot pain and additional symptomology, including "possible neuropathy."  The Board requested another addendum opinion to address this evidence and if the Veteran's foot conditions were related to her neuropathy. 

In October 2016, an addendum opinion was provided.  After review of the entire record and the updated medical evidence from January 2015 showing the Veteran was seen for foot pain and prescribed Gabapentin for foot pain/neuropathy, the examiner stated that the Veteran does at least as likely as not have a current diagnosis of bilateral lower extremity peripheral neuropathy.  The examiner reviewed the Veteran's testimony, physical examinations, tests, medical records, and medical literature.  She opined that the Veteran had diabetic neuropathy, which is a common complication of diabetes.  She cited a September 2016 medical report in which the Veteran was treated with medication for diabetes mellitus type 2.  The examiner further opined that it is less likely as not the Veteran had a previously existing peripheral neuropathy.  The examiner rationalized that there were no complaints or treatment of neuropathy during service and that it was less likely as not that the neuropathy existed during the pendency of the appeal.  Regarding the Gabapentin that was used to treat the Veteran's "foot pain/neuropathy" beginning in January 2015, the examiner explained that Gabapentin helps control the foot pain from neuropathy, as is the case for the Veteran since she now has a diagnosis of diabetes mellitus type 2.  The examiner further opined that is was less likely as not that the Veteran's neuropathy had its onset during active duty or was caused by, or aggravated by her military service. The examiner rationalized that the Veteran was a smoker for 30 plus years and that was the most likely cause for her neuropathy.  The examiner further stated that since the Veteran's neuropathy was not caused by service, no opinion was needed on whether her foot pain was caused or aggravated by the neuropathy. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's foot disability is related to her military service.

The Board finds the March 2011 and November 2013 VA examinations in conjunction with the October 2015 and October 2016 VA opinions to be of significant probative value in determining that the Veteran's foot condition is not related to her period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinions were based on review of the Veteran's lay contentions, her reported medical history, review of the medical evidence of record, and review of medical literature.  Further, a complete and thorough rationale was provided for the opinions rendered.  

The Board also acknowledges the Veteran's assertions that she has suffered from a foot condition since service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report her symptoms, any opinion regarding whether any foot condition is related to her military service, to include wearing ill-fitted boots, requires medical expertise that the Veteran has not demonstrated since foot disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a bilateral foot disability.  Therefore, the appeal must be denied. 


ORDER

Entitlement to service connection for bilateral foot disability is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


